Name: Commission Regulation (EC) No 900/98 of 28 April 1998 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities29. 4. 98 L 127/3 COMMISSION REGULATION (EC) No 900/98 of 28 April 1998 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/ 95 of 16 June 1995 laying down detailed rules for imple- menting the system of export licences in the poultrymeat sector (1), as last amended by Regulation (EC) No 2370/ 96 (2), and in particular Article 3(4) thereof, Whereas Regulation (EC) No 1372/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(11) of Council Regulation (EEC) No 2777/75 (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and/or the corresponding expenditure during the period in question; Whereas there is a risk that the issue of licences for the quantities applied for from 20 to 24 April 1998 lead to an overrun in the quantities of the products concerned normally disposed of by way of trade, HAS ADOPTED THIS REGULATION: Article 1 No further action shall be taken in respect of applications pending for export licences for poultrymeat: 1. for applications from 20 to 24 April 1998, 100 % of the quantities applied for in the case of categories 1, 3 and 4 referred to in Annex I to the abovementioned Regulation shall be accepted; 2. for applications from 20 to 24 April 1998, 44,83 % of the quantities applied for in the case of category 6a and 24,11 % in the case of category 6b referred to in Annex I to the abovementioned Regulation shall be accepted. Article 2 This Regulation shall enter into force on 29 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 133, 17. 6. 1995, p. 26. (2) OJ L 323, 13. 12. 1996, p. 12. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49.